Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 17-20 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02/17/2020.
Applicant’s election without traverse of Invention I with a pin/beveled portion with a recursive-furcated plexus of a cooling passage in the reply filed on 02/17/2020 is acknowledged.
Regarding claim 13 in view of the elected species, only the elected specie will be examined and the examiner is requiring the removal of the non-elected species from the claim language. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “the chamber surface area is greater than an inlet surface area defined by the at least one inlet passage” of claim 9 (see comments under 112(b) 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3-6 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the impingement zone comprises at least two outlet passages", which is unclear.  It is not clear whether the recitation of “at least two outlet passages” in claim 3 includes the “at least one outlet passage” from claim 1. In view of the drawings, the claims are being interpreted as the two outlet passages are comprised of the first outlet passage in claim 1. 
Claim 9 recites the limitation “the chamber surface area is greater than an inlet surface area defined by the at least one inlet passage”, which is unclear. It is unclear to what extent of the inlet is the inlet surface area. Referring back to the drawings of applicant’s, specifically Fig. 7 in reference to element 180S, the indication of the inlet surface area is made by element 180S but to what extent is the inlet is unknown. Fig. 4 does not clear up 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent 8,449,254 (Devore).

Regarding claim 1, Devore teaches an airfoil (element 50, Fig. 2) for a turbine engine (element 10, Fig. 1), the airfoil comprising: 

at least one cooling conduit (element 100, Fig. 3) provided in the interior of the airfoil; 
an impingement zone (Zone at element “Y1”, Fig. 4a(1)) located within the at least one cooling conduit and including an impingement chamber (see annotated fig. 4a(1)) having at least one inlet passage (see annotated Fig. 4a(1)) and at least one outlet passage (element 132); and 
a turbulator (element 128) located within the impingement chamber.


    PNG
    media_image1.png
    539
    746
    media_image1.png
    Greyscale

Annotated Figure 4A(1)
Regarding claim 2, Devore teaches the turbulator is positioned along a center streamline of the inlet passage (as shown in fig. 4a(1)).

Regarding claim 3, Devore teaches the impingement zone comprises at least two outlet passages (see annotated Fig. 4a(1)) forming a common junction (see annotated Fig. 4a(1)) at the impingement chamber with the inlet passage, and the turbulator is located within the common junction.

Regarding claim 4, Devore teaches a plexus of fluidly interconnected cooling passages (elements 112, 116, 120, and 124).

Regarding claim 5, Devore teaches the inlet passage and the at least two outlet passages form part of the plexus (As shown in Fig. 4a).

Regarding claim 6, Devore teaches the plexus is located within the outer wall (outer wall 94, Fig. 3) to form at least part of a near wall cooling structure (cooling structure 102 and 100, Fig. 3).

Regarding claim 7, Devore teaches the turbulator (element 128) at least partially extends into the impingement chamber (Col. 3, L. 6-12).

Regarding claim 8, Devore teaches the impingement chamber defines a chamber surface area (surface area of the indicated chamber in annotated fig. 4a).

Regarding claim 9, Devore teaches the chamber surface area is greater than an inlet surface area defined by the at least one inlet passage 


    PNG
    media_image2.png
    715
    475
    media_image2.png
    Greyscale

Annotated Figure 4a(2)


Regarding claim 10, Devore teaches the impingement chamber further comprises a rear portion behind and spaced from the turbulator in a center streamline direction (see annotated Fig. 4a(3)).

    PNG
    media_image3.png
    378
    946
    media_image3.png
    Greyscale

Annotated Figure 4a(3)
Regarding claim 11, Devore teaches further comprising an airflow modifier (element 128, Col. 3, L. 6-12, in par. 54 of applicants disclosure, “the airflow modifier 160 can be configured to redirect, speed up, slow down, turbulate, mix, or smooth an airflow”, in the elected embodiment the airflow modifier and the turbulator are the same structural component, the turbulator of Devore is also an airflow modifier) located within the at least one cooling conduit.

Regarding claim 12, Devore teaches wherein at least one of the turbulator (element 128, Col. 3, L. 6-12) or the impingement chamber defines the airflow modifier (element 128).

Regarding claim 13, Devore teaches wherein the airflow modifier further comprises one of a pin (element 128, Col. 3, L. 6-12), a scalloped portion, a narrow portion, surface roughness, or a beveled portion 

Regarding claim 14, Devore teaches 
A component (element 50) for a turbine engine (element 10), comprising: 
an outer wall (element 94, Fig. 3) bounding an interior (interior of element 78); 
at least one cooling conduit (element 100, Fig. 3) provided in the interior; 
an impingement zone (Zone at element “Y1”, Fig. 4a) located within the at least one cooling conduit and including an impingement chamber (see annotated fig. 4a) having at least one inlet passage (element 104) and at least one outlet passage (element 132); and 
a turbulator (element 128, Fig. 4a) located within the impingement chamber.

Regarding claim 15, Devore teaches the at least one cooling conduit further comprises a three-dimensional plexus of fluidly interconnected cooling passages (as shown in fig. 4a).

Regarding claim 16, Devore teaches wherein the impingement zone forms part of the three-dimensional plexus (as shown in fig. 3 and 4a).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent 6,254,334 teaches an airfoil with a cooling within the outer wall, see figs. 3 and 5A.
U.S. Patent 4,669,957 teaches a film coolant passage with a swirl diffuser, see figs. 7 and 8.
U.S. Patent 9,234,438 teaches a branched cooling passage in turbine engine component, see fig. 5.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAKEEM M ABDELLAOUI whose telephone number is (571)272-0381.  The examiner can normally be reached on Mon - Fri (7:30 am - 4:30 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on (571) 270-7944.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HAKEEM M ABDELLAOUI/Examiner, Art Unit 3745                                                                                                                                                                                                        
/David E Sosnowski/SPE, Art Unit 3745